Exhibit 10.490

 

 

Borrower Name:

Wickham & 95 Corp.

 

 

Lot 90, L.L.C.

 

 

Lot 91, L.L.C.

 

Project Name:

Shoppes at Lake Andrew

 

 

Viera, Florida

 

THIS NOTE IS A FUTURE ADVANCE AND RENEWAL NOTE, AMENDING, RESTATING AND RENEWING
THAT CERTAIN PROMISSORY NOTE BY BORROWER TO AND IN FAVOR OF AMSOUTH BANK, A
STATE BANKING CORPORATION, DATED OCTOBER 30, 2002 IN THE ORIGINAL PRINCIPAL
AMOUNT OF FIFTEEN MILLION ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($15,150,000.00) (THE “ORIGINAL NOTE”).

 

THE OUTSTANDING PRINCIPAL BALANCE OF THE ORIGINAL NOTE IN THE AMOUNT OF FOURTEEN
MILLION SEVEN HUNDRED EIGHTY-EIGHT THOUSAND SIX HUNDRED SIXTEEN AND 96/100
DOLLARS ($14,788,616.96) IS EXEMPT FROM FLORIDA DOCUMENTARY STAMP TAXES PURSUANT
TO FLORIDA STATUTES SECTION 201.09 AND FLORIDA ADMINISTRATIVE CODE RULE
12B-4.054 AND EXEMPT FROM FLORIDA INTANGIBLE TAXES PURSUANT TO FLORIDA STATUTES
SECTION 199.143. THE ORIGINAL OF THE AFORESAID NOTE IS ATTACHED HERETO. FLORIDA
DOCUMENTARY STAMP TAXES AND FLORIDA INTANGIBLE TAXES ARE BEING PAID IN
CONNECTION WITH THE AMOUNT OF ONE MILLION SIXTY ONE THOUSAND THREE HUNDRED
EIGHTY-THREE AND 04/100 DOLLARS ($1,061,383.04) BEING ADVANCED IN CONNECTION
HEREWITH.  DOCUMENTARY STAMPS IN THE AMOUNT OF THREE THOUSAND SEVEN HUNDRED
FOURTEEN AND 90/100 DOLLARS ($3,714.90) HAVE BEEN AFFIXED TO THE ORIGINAL NOTICE
OF FUTURE ADVANCE, MORTGAGE MODIFICATION AND AMENDED AND RESTATED MORTGAGE AND
SECURITY AGREEMENT OF EVEN DATE HEREWITH WHICH SECURES THIS NOTE.  INTANGIBLE
TAXES IN THE AMOUNT OF TWO THOUSAND ONE HUNDRED TWENTY-TWO AND 77/100 DOLLARS
($2,122.77) ARE BEING PAID IN CONNECTION HEREWITH.

 

FUTURE ADVANCE AND RENEWAL NOTE

 

$15,850,000.00

 

Orlando, Florida

 

 

 

 

 

February 26th, 2004

 

FOR VALUE RECEIVED, THE UNDERSIGNED, WICKHAM & 95 CORP., a Florida corporation
whose Federal Tax Identification Number is 65-0984228, LOT 90, L.L.C., a Florida
corporation whose Federal Tax Identification Number is

68-0522290, and LOT 91, L.L.C., a Florida corporation whose Federal Tax
Identification Number is 68-0522288 (collectively, the “Borrower”) promises to
pay to the order of NATIONWIDE LIFE INSURANCE COMPANY, an Ohio corporation, its
successors and assigns (“Lender”), the principal sum of FIFTEEN MILLION EIGHT
HUNDRED FIFTY THOUSAND AND NO/100

 

--------------------------------------------------------------------------------


 

DOLLARS ($15,850,000.00), together with interest on the principal balance of
this Future Advance and Renewal Note (the “Note”), from time to time remaining
unpaid, from the date of disbursement by Lender at the applicable interest rate
hereinafter set forth together with all other sums due hereunder or under the
terms of the Mortgage (as hereinafter defined) in lawful money of the United
States of America which shall be legal tender in payment of all debts at the
time of such payment the (“Loan”).  Both principal and interest and all other
sums due hereunder shall be payable at the office of Lender at One Nationwide
Plaza, Columbus, Ohio

43215-2220, Attention: Real Estate Investment Department, 34T, or at such other
place either within or without the State of Ohio as Lender may from time to time
designate. Said principal and interest shall be paid over a term, at the times,
and in the manner set forth below, to wit:

 

Payment Provision:

 

(A)          Interest accrued on the unpaid principal balance of this Note from
the date of disbursement hereof through February 29, 2004 at the rate of Six and
Fifty-Four One Hundredths percent (6.54%) per annum, shall be due and payable on
the disbursement date of the Loan;

 

(B)           Thereafter, monthly installments of principal and interest on the
unpaid principal balance of this Note at the rate of Six and Fifty-Four One
Hundredths percent (6.54%) per annum, shall be due and payable in one hundred
nineteen (119) consecutive monthly installments commencing on April 1, 2004 and
continuing on the first day of each calendar month thereafter, with each such
installment to be in the sum of One Hundred Seven Thousand Four Hundred Sixteen
and 84/100 Dollars ($107,416.84), without deduction or set-off.

 

Maturity.

 

The unpaid principal balance of this Note and all accrued unpaid interest
thereon, (if not sooner paid), shall be due and payable in full on March 1, 2014
(the “Maturity Date”).

 

Application of Payments.

 

All payments shall be applied first to any late payment or other such charges as
provided in this Note or in the Mortgage, then to accrued unpaid interest on
this Note, and the balance, if any, shall be applied to the reduction of the
outstanding principal balance of this Note (subject to the terms hereof).
Interest due hereunder shall be calculated on the basis of a three hundred sixty
(360)-day year (composed of twelve (12) thirty (30)-day months) except the
payment due under payment provision (A) above which shall be calculated on the
actual number of days; provided, however, in no event shall the rate of interest
payable under the terms of this Note exceed the maximum rate of interest
permitted under applicable law.

 

Late Payment Charge.

 

Prior to the acceleration or maturity of this Note, Lender may collect a late
payment charge in an amount equal to five percent (5%) of any full monthly
installment not received by the due date. Such late payment charge shall
constitute liquidated damages for the purpose of covering the extra expenses
involved in handling delinquent installments and Lender may collect such late
payment charges even though it has not given any notice to Borrower of such late
payment or a cure period, if any, has not passed; provided that such late
payment charge shall

 

2

--------------------------------------------------------------------------------


 

not, together with other interest to be paid on the indebtedness evidenced by
this Note or indebtedness arising under any instrument securing the payment
hereof, exceed the maximum interest permitted under applicable law. Borrower
acknowledges that the late payment charge is a fair and reasonable estimate,
considering all of the circumstances existing on the date of execution of this
Note, of the cost the Lender will incur by reason of such late payment.

 

Prepayment.

 

(A)          Except as hereinafter provided, Borrower shall not have the right
to prepay all or any part of the Loan at any time. Borrower shall have the right
to prepay, in full but not in part, the Loan evidenced by this Note, provided
that, as conditions precedent, Borrower: (i) gives Lender not less than thirty
(30) days’ prior Written Notice (as defined in the Mortgage) of Borrower’s
intention to so prepay this Note; and (ii) pays to Lender the Prepayment Premium
(as hereinafter defined), if any, then due and payable to Lender as hereinafter
provided.  As used herein, the term “Prepayment Premium” shall mean a sum equal
to the greater of either: (i) one percent (1%) of the outstanding principal
balance of this Note at the time of prepayment; or (ii) an amount equal to the
sum of (a) the present value of the scheduled monthly payments due under this
Note from the date of prepayment to the Maturity Date, and (b) the present value
of the amount of principal and interest due under this Note on the Maturity Date
(assuming all scheduled monthly payments due prior to the Maturity Date were
made when due), minus (c) the outstanding principal balance of this Note as of
the date of prepayment. The present values described in (a) and (b) shall be
computed on a monthly basis as of the date of prepayment discounted at the
yield-to-maturity of the U.S. Treasury Note or Bond closest in maturity to the
Maturity Date of this Note as reported in The Wall Street Journal (or, if The
Wall Street Journal is no longer published, as reported in such other daily
financial publication of national circulation which shall be designated by
Lender) on the fifth (5) business day preceding the date of prepayment.
 Borrower shall be obligated to prepay this Note on the date set forth in the
notice to Lender required hereinabove, after such notice has been delivered to
Lender. Notwithstanding the foregoing or any other provision herein to the
contrary, if Lender elects to apply insurance proceeds, condemnation awards, or
any escrowed amounts, if applicable, to the reduction of the outstanding
principal balance of this Note in the manner provided in the Mortgage, no
Prepayment Premium shall be due or payable as a result of such application, and
the monthly installments due and payable hereunder shall be reduced accordingly.

 

(B)           In the event the Maturity Date of the Loan evidenced by this Note
is accelerated by Lender at any time due to a default by Borrower under this
Note or any of the other Loan Documents (as hereinafter defined), then a tender
of payment in an amount necessary to satisfy the entire outstanding principal
balance of this Note together with all accrued unpaid interest hereon made by
Borrower, or by anyone on behalf of Borrower, at any time prior to, at, or as a
result of, a foreclosure sale or sale pursuant to power of sale, shall
constitute a voluntary prepayment hereunder prior to the contracted Maturity
Date of this Note thus requiring the payment to Lender of a Prepayment Premium
equal to the applicable Prepayment Premium as set forth in paragraph (A) above;
provided, however, that in the event such Prepayment Premium is construed to be
interest under the laws of the State of Florida in any circumstance, such
payment shall not be required to the extent that the amount thereof, together
with other interest payable hereunder, exceeds the maximum rate of interest that
may be lawfully charged under applicable law.

 

3

--------------------------------------------------------------------------------


 

(C)           Notwithstanding anything contained herein to the contrary, during
the ninety (90)-day period immediately preceding the Maturity Date of this Note,
the entire outstanding principal balance and all accrued unpaid interest on this
Note may be prepaid in full, but not in part, at par, without incurring a
Prepayment Premium.

 

Additional Conditions.

 

This Note is secured by, among other things, a Notice of Future Advance,
Mortgage Modification and Amended and Restated Mortgage and Security Agreement
(the “Mortgage”) and by an Amended and Restated Assignment of Leases, Rents and
Profits (the “Assignment”) of even date herewith, encumbering certain real
property described therein and located in Brevard County, State of Florida and
certain other property, all as more particularly described in the Mortgage
(collectively, the “Property”).  The Mortgage and the Assignment contain terms
and provisions which provide grounds for acceleration of the Loan evidenced by
this Note, together with additional remedies in the event of default hereunder
or thereunder. Failure on the part of Lender to exercise any right granted
herein or in the Mortgage or the Assignment or any other Loan Document shall not
constitute a waiver of such right, or preclude Lender’s subsequent exercise and
enforcement thereof. This Note, the Mortgage, the Assignment and all other
documents and instruments executed as further evidence of, as additional
security for, or executed in connection with, the Loan evidenced by this Note
are hereinafter collectively referred to as the “Loan Documents”.

 

Except as otherwise provided herein, all parties to this Note, including
endorsers, sureties and guarantors, if any, hereby jointly and severally waive
presentment for payment, demand, protest, notice of protest, notice of demand,
notice of nonpayment, notice of dishonor, notice of intent to accelerate the
maturity of this Note, notice of acceleration of the maturity of this Note, and
any and all other notices and demands whatsoever, and agree to remain bound
hereby until the principal, interest and all other obligations arising under
this Note are paid in full, notwithstanding any extensions of time for payment
which may be granted by Lender, even though the period of extension be
indefinite, and notwithstanding any inaction by, or failure to assert any legal
rights available to Lender pursuant to the terms and conditions of this Note.

 

If the obligations evidenced by this Note, or any part thereof, are placed in
the hands of an attorney or other person for collection, whether by suit or
otherwise, at any time, or from time to time, Borrower shall be liable to
Lender, in each instance, for all costs and expenses incurred in connection
therewith, including, without limitation, Reasonable Attorneys’ Fees (as
hereinafter defined).

 

Default.

 

If Borrower defaults under this Note or under any of the other Loan Documents,
then in any or all of such events, at the option of Lender, the entire
outstanding principal balance of this Note, together with all accrued unpaid
interest thereon and all other obligations arising under this Note or any of the
other Loan Documents, may be accelerated by Lender and may become and be
immediately due and payable then or thereafter as Lender may elect, regardless
of the Maturity Date hereof. All such amounts shall bear interest after
maturity, by acceleration or otherwise, at the lesser of either: (i) the highest
rate of interest then allowed by the laws of the

 

4

--------------------------------------------------------------------------------


 

State of Florida or, if controlling, the laws of the United States; or (ii) the
then applicable interest rate of this Note plus five hundred (500) basis points
per annum.

 

During the existence of any such default, which remains uncured beyond any
applicable grace or cure period, Lender may apply any sums received, including
but not limited to insurance proceeds or condemnation awards, to any amount then
due and owing hereunder or under the terms of any of the other Loan Documents as
Lender may determine.  Neither the right nor the exercise of the right herein
granted unto Lender to apply such proceeds as aforesaid shall serve to cure the
default or preclude Lender from exercising its option to cause the entire Loan
evidenced by this Note to become immediately due and payable by reason of
Borrower’s default under the terms of this Note or any of the other Loan
Documents.

 

Notwithstanding any provisions herein to the contrary, Lender’s right, power and
privilege to accelerate the maturity of the indebtedness evidenced hereby shall
be conditioned upon, with respect to any Non-Monetary Default (as hereinafter
defined), Lender giving Borrower Written Notice of such Non-Monetary Default and
a thirty (30)-day period, after the date of such notice, within which to cure
such Non-Monetary Default, unless such Non-Monetary Default cannot reasonably be
cured within said thirty (30)-day time period, in which event Borrower shall
have an extended period of time to complete such cure, provided that action to
cure such Non-Monetary Default has commenced within said thirty (30)-day period
and Borrower is, in Lender’s sole judgment, not diminishing or impairing the
value of the Property, and is diligently pursuing a cure to completion, but in
no event longer than ninety (90) days.  Any notice required hereunder shall be
given as provided in the Mortgage. Lender shall have no obligation to give
Borrower notice of, or any period to cure, any Monetary Default or any Incurable
Default (as hereinafter defined) prior to exercising Lender’s right, power and
privilege to accelerate the maturity of the Loan evidenced hereby, to declare
the same to be immediately due and payable, and to exercise all other rights and
remedies herein granted or otherwise available to Lender at law or in equity. 
As used herein, the term “Monetary Default” shall mean any default which can be
cured by the payment of money, including but not limited to, the payment of
principal and/or interest due under this Note and the payment of taxes,
assessments and insurance premiums when due as provided in the Mortgage.  As
used herein, the term “Non-Monetary Default” shall mean any default which is not
a Monetary Default or an Incurable Default.  As used herein, the term “Incurable
Default” shall mean either: (i) any voluntary or involuntary sale, assignment,
mortgaging or transfer of the Property or ownership interests in Borrower in
violation of the covenants of the Mortgage; or (ii) if Borrower, or any person
or entity comprising Borrower, should make an assignment for the benefit of
creditors, become insolvent, or file (or have filed against it) a petition in
bankruptcy (including but not limited to, a petition seeking a rearrangement or
reorganization) which is not dismissed within thirty (30) days after the filing
of same.

 

Notwithstanding any provision of this Note to the contrary, during any period of
default and regardless of any cure period applicable to such default, in each
instance under this Note, the Mortgage, or any of the other Loan Documents in
which either: (i) Borrower is permitted to take a material action without
Lender’s consent; or (ii) Lender’s consent is to be exercised reasonably,
Lender’s consent shall be required and shall be granted or withheld in Lender’s
sole and absolute discretion.

 

5

--------------------------------------------------------------------------------


 

Savings Clause; Severability.

 

It is the intent of Borrower and Lender in the execution of this Note and all
other instruments now or hereafter securing this Note to contract in strict
compliance with applicable usury law. In furtherance thereof, Lender and
Borrower stipulate and agree that none of the terms and provisions contained in
this Note, or in any other instrument executed in connection herewith, shall
ever be construed to create a contract to pay interest at a rate in excess of
the maximum interest rate permitted to be charged by applicable law.  Neither
Borrower nor any guarantors, endorsers or other parties now or hereafter
becoming liable for payment of this Note shall ever be required to pay interest
on this Note at a rate in excess of the maximum interest that may be lawfully
charged under applicable law, and the provisions of this section shall control
over all other provisions of this Note and any other instruments now or
hereafter executed in connection herewith which may be in apparent conflict
herewith.  Lender expressly disavows any intention to charge or collect
excessive unearned interest or finance charges in the event the maturity of this
Note is accelerated. If the maturity of this Note shall be accelerated for any
reason or if the principal of this Note is paid prior to the end of the term of
this Note, and as a result thereof the interest received for the actual period
of existence of the Loan evidenced by this Note exceeds the maximum permitted by
applicable law, Lender shall refund to Borrower the amount of such excess and
thereby shall render inapplicable any and all penalties of any kind provided by
applicable law as a result of such excess interest.  In the event that Lender
shall collect monies which are deemed to constitute interest which would
increase the effective interest rate on this Note to a rate in excess of that
permitted to be charged by applicable law, all such sums deemed to constitute
interest in excess of the lawful rate shall, upon such determination be
immediately returned to Borrower, in which event any and all penalties of any
kind under applicable law as a result of such excess interest shall be
inapplicable. By execution of this Note, Borrower acknowledges that it believes
the Loan evidenced by this Note to be non-usurious and agrees that if, at any
time, Borrower should have reason to believe that such Loan is in fact usurious,
it will give Lender notice of such condition and Borrower agrees that Lender
shall have ninety (90) days in which to make appropriate refund or other
adjustment in order to correct such condition if in fact such exists. The term
“applicable law” or “applicable usury law” as used in this Note shall mean the
laws of the State of Florida or the laws of the United States, whichever laws
allow the greater rate of interest and do not violate the laws of the State of
Florida, as such laws now exist or may be changed or amended or come into effect
in the future. If any clauses or provisions herein contained operate or would
prospectively operate to invalidate this Note, then such clauses or provisions
only shall be held for naught, as though not herein contained and the remainder
of this Note shall remain operative and in full force and effect.

 

Exculpation.

 

The liability of Borrower with respect to the payment of principal and interest
shall be “non-recourse”. Except as hereinafter provided, Lender’s source of
satisfaction of Borrower’s obligations under this Note and the other Loan
Documents shall be limited to the Property and Lender’s receipt of the rents,
issues and profits from the Property and any other security or

 

6

--------------------------------------------------------------------------------


 

collateral now or hereafter held by Lender, and Lender shall not seek to procure
payment out of any other assets of Borrower, or any person or entity comprising
Borrower, or to seek judgment (except as hereinafter provided) for any sums
which are or may be payable under this Note or any of the other Loan Documents,
as well as any claim or judgment (except as hereafter provided) for any
deficiency remaining after foreclosure of the Mortgage. Notwithstanding the
foregoing, nothing herein contained shall be deemed to be a release or
impairment of the Loan evidenced by this Note or the security therefor intended
by the other Loan Documents, or be deemed to preclude Lender from exercising its
rights to foreclose the Mortgage or to enforce any of its other rights or
remedies under the Loan Documents, including but not limited to that certain
Guaranty of even date herewith from Ernie Euler and Mike Renfro (the
“Guarantors”) to Lender (the “Guaranty”).

 

Notwithstanding the foregoing, it is expressly understood and agreed that the
aforesaid limitation on liability shall in no way affect or apply to the
continued personal liability of Borrower for any loss or damage suffered by
Lender due to:

 

(1)           fraud, willful misconduct or material misrepresentation made by
Borrower or Guarantors in or in connection with the Application for Mortgage
Loan dated February 18, 2003, modified by Lender on May 27, 2003, further
modified by Lender on January 27, 2003, and accepted by Borrower on
                                and any subsequent amendments thereto, this Note
or any of the other Loan Documents;

 

(2)           the failure of Borrower to pay taxes which accrue prior to Lender
taking control of the Property or to pay assessments or any other governmental
impositions, charges for labor incurred by Borrower, charges for materials
incurred by Borrower or any other charges incurred by Borrower which may create
liens on any portion of the Property;

 

(3)           the misapplication or misappropriation of (i) proceeds of
insurance covering any portion of the Property; (ii) proceeds of the sale,
condemnation or transfer in lieu of condemnation of any portion of the Property;
or (iii) rentals received by or on behalf of Borrower subsequent to the date on
which Lender makes written demand therefor pursuant to any of the Loan
Documents;

 

(4)           causing or permitting waste or causing arson to occur in, on or
about the Property, and failing to maintain the Property, except for ordinary
wear and tear;

 

(5)           Borrower’s failure to return to Lender all unearned advance
rentals and security deposits that have been paid by tenants of the Property to
the extent that such amounts have not been refunded to or forfeited by such
tenants;

 

(6)           the failure by Borrower to pay any and all tenant improvement
allowances owed to tenants leasing space in the Property;

 

7

--------------------------------------------------------------------------------


 

(7)           the failure by Borrower to pay to Lender any and all fees paid to
Borrower by any tenant of the Property which fees permit the tenant to terminate
its lease or otherwise abandon or vacate its leased premises;

 

(8)           loss by fire or any other casualty to the extent not compensated
by insurance proceeds collected by or remitted to Lender, as a result of
Borrower’s failure to comply with the insurance provisions of the Mortgage;

 

(9)           the failure to return to or reimburse Lender for all Fixtures and
Personal Property (as defined in the Mortgage) owned by Borrower and taken from
the Property by or on behalf of Borrower, out of the ordinary course of
business, and not replaced by items with values equal to or greater than the
original values of the Fixtures and Personal Property so removed;

 

(10)         all court costs and Reasonable Attorneys’ Fees (as hereinafter
defined) actually incurred by Lender for which Borrower is liable pursuant to
the terms of this Note or any of the other Loan Documents;

 

(11)         (i) the removal of any chemical, material or substance in excess of
legal limits or which is required by any governmental entity, to which exposure
is prohibited, limited or regulated by any federal, state, county or local
authority, and which may or could pose a hazard to the health and safety of the
occupants of the Property (which substances are also further defined in the
Mortgage as “Hazardous Materials”), regardless of the source of origination
(including sources off the Property which migrate onto the Property or its
groundwater); (ii) the restoration of the Property to comply with all
governmental regulations pertaining to Hazardous Materials found in, on or under
the Property, regardless of the source of origination (including sources off the
Property which migrate onto the Property or its groundwater); and (iii) any
indemnity or other agreement to hold Lender harmless from and against any and
all losses, liabilities, damages, injuries, costs and expenses of any and every
kind arising as a result of the existence and/or removal of Hazardous Materials
in violation of Hazardous Waste Laws and from the violation of Hazardous Waste
Laws (as defined in the Mortgage).  Borrower shall not be liable hereunder if
the Property becomes contaminated (a) subsequent to Lender’s acquisition of the
Property by foreclosure or acceptance of a deed in lieu thereof, or (b)
subsequent to any transfer of ownership of the Property which was approved or
authorized in writing by Lender pursuant to the Mortgage, provided that such
transferee assumes in writing all obligations of Borrower with respect to
compliance with Hazardous Waste Laws under the Mortgage and the Indemnity
Agreement by Borrower and executed of even date herewith. Liability under this
subsection (11) shall extend beyond repayment of the Loan and compliance with
the terms of the Note and compliance with the terms of the Mortgage unless
Borrower at such time provides Lender with an environmental assessment report
acceptable to Lender, in Lender’s sole discretion, showing the Property to be
free of Hazardous Materials and not in violation of Hazardous Waste Laws. The
burden of proof under this subparagraph with regard to establishing the date
upon which

 

8

--------------------------------------------------------------------------------


 

such Hazardous Materials were placed or appeared in, on or under the Property
shall be upon Borrower;

 

(12)         (i) any and all costs incurred in order to cause the Property to
comply with any applicable Accessibility Laws (as defined in the Mortgage) and
(ii) any indemnity or other agreements to hold Lender harmless from and against
any and all losses, liabilities, damages, injuries, costs or expenses of any
kind arising as a result of non-compliance with any applicable Accessibility
Laws.  Borrower shall not be liable hereunder for compliance with any applicable
Accessibility Laws that first become effective, or for any violation of any
applicable Accessibility Laws resulting from alterations or improvements to the
Property that are performed subsequent to Lender’s acquisition of the Property
by foreclosure or acceptance of a deed in lieu thereof or subsequent to any
transfer of ownership of the Property which was approved or authorized in
writing by Lender pursuant to the Mortgage, provided that such transferee
assumes in writing all obligations of Borrower pertaining to any applicable
Accessibility Laws pursuant to the terms of the Loan Documents.  The burden of
proof under this subparagraph with regard to establishing the date upon which
such non-compliance with any Accessibility Laws occurred at the Property shall
be upon Borrower; and

 

(13)         failure to remit to Lender any amounts under any letter of credit
(or any renewals and/or replacements thereof) supplied by Borrower to Lender in
connection with the Loan, this Note or any of the other Loan Documents in the
event that the bank issuing such letter of credit becomes insolvent, files or
has filed against it any bankruptcy or similar proceeding or is closed (either
temporarily or permanently), is placed in receivership, conservatorship or
liquidation by the Federal Deposit Insurance Corporation, Resolution Trust
Corporation or any other governmental or quasi-governmental entity, or otherwise
fails or refuses to honor such letter of credit or otherwise fails to maintain
certain criteria required by Lender; and

 

(14)         failure to timely pay any amounts payable for all state documentary
stamp taxes and intangible personal property taxes, if any, which may be levied
or assessed against the Loan, this Note, the Mortgage or any of the other Loan
Documents, together with all interest penalties or charges in connection
therewith.

 

The obligations of Borrower in subsections (1) through (14) above, except as
specifically provided in subsections (11) and (12), shall survive the repayment
of the Loan evidenced by this Note, and satisfaction of the Mortgage unless such
repayment is in the full amount of all sums due and owing under the Loan and
such repayment occurs prior to a default under the Loan resulting in the
foreclosure of the Mortgage or transfer of the Property in lieu of foreclosure.

 

Full Recourse.

 

Notwithstanding any provisions in this Note to the contrary, including without
limitation the provisions set forth in the section captioned “Exculpation”
hereinabove, Borrower shall be personally liable, jointly and severally, for the
entire indebtedness evidenced by this Note (including all principal, interest
and other charges) in the event (i) Borrower violates the

 

9

--------------------------------------------------------------------------------


 

covenant governing the placing of subordinate financing on the Property as set
forth in the Mortgage; (ii) Borrower violates the covenant restricting transfers
of interests in the Property or transfers of ownership interests in Borrower as
set forth in the Mortgage; or (iii) there is filed against Borrower or any
guarantor or indemnitor of the Loan, a petition in bankruptcy or for the
appointment of a receiver, or there commences under any bankruptcy or insolvency
law, proceedings for Borrower’s relief, or for the compromise, extension,
arrangement or adjustment of Borrower’s obligations which is not dismissed
within thirty (30) days after the filing of same.

 

Waiver of Jury Trial.

 

BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES HEREBY THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, AGAINST
LENDER, ITS SUCCESSORS AND ASSIGNS, BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS, THE LOAN OR ANY
COURSE OF CONDUCT, ACT, OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, LENDER’S
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER), IN CONNECTION WITH THE LOAN OR THE LOAN
DOCUMENTS INCLUDING, WITHOUT LIMITATION, IN ANY COUNTERCLAIM WHICH ANY PARTY MAY
BE PERMITTED TO ASSERT THEREUNDER, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. IN NO EVENT SHALL LENDER, ITS SUCCESSORS OR ASSIGNS BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES WHATSOEVER (INCLUDING
WITHOUT LIMITATION LOSS OF BUSINESS PROFITS OR OPPORTUNITY) AND BY ITS EXECUTION
HEREOF, BORROWER WAIVES ANY RIGHT TO CLAIM OR SEEK ANY SUCH DAMAGES.

 

Captions.

 

The captions set forth at the beginning of the various paragraphs of this Note
are for convenience only, and shall not be used to interpret or construe the
provisions of this Note.

 

Attorneys’ Fees.

 

As used herein, the phrase “Reasonable Attorneys’ Fees” shall mean fees charged
by attorneys selected by Lender based upon such attorneys’ then prevailing
hourly rates as opposed to any statutory presumption specified by any statute
then in effect in the State of Florida.

 

Applicable Laws.

 

This Note and the rights and obligations of the parties hereunder shall be
governed by, and construed in accordance with, the internal laws of the State of
Florida, without regard to principles of conflicts of laws.  The parties hereto
irrevocably; (i) agree that any suit, action or other legal proceeding arising
out of or relating to this Note may be brought in a court of record

 

10

--------------------------------------------------------------------------------


 

in the State of Florida or in the courts of the United States of America located
in such state; (ii) consent to the non-exclusive jurisdiction of each such court
in any suit, action or proceeding; and (iii) waive any objection which it may
have to the laying of venue of any such suit, action or proceeding in any of
such courts and any claim that any such suit, action or proceeding has been
brought in an inconvenient forum.

 

Modifications.

 

This Note may not be amended or modified except by an agreement in writing
signed by the party against whom enforcement is sought.

 

Time of the Essence.

 

In connection with the Loan and this Note, time shall be of the essence.

 

Successors and Assigns.

 

The terms, conditions, obligations and liabilities of this Note shall be binding
upon Borrower, its heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender, its successors and assigns. If Borrower is
comprised of more than one (1) person or entity, then the liability of each such
person and entity hereunder shall be joint and several.

 

Authorization.

 

By its signature below, Borrower represents and warrants that the Loan
transaction contemplated by this Note and any of the other Loan Documents have
been properly authorized by Borrower’s governing or managing body, and that the
person signing on behalf of Borrower has been duly authorized to sign for, and
hereto bind the Borrower.

 

Transfer.

 

Lender may, at any time, sell, transfer or assign this Note, the Mortgage, the
Assignment and the other Loan Documents, and any or all servicing rights with
respect thereto, or grant participations therein or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement.  Lender may forward to each
purchaser, transferee, assignee, servicer, participant, investor in such
securities or any credit rating agency rating such securities (collectively, the
“Investor”) and each prospective Investor, all documents and information which
Lender now has or may hereafter acquire relating to the Loan and to Borrower,
any guarantor and the Property, whether furnished by Borrower, any guarantor or
otherwise, as Lender determines necessary or desirable. Borrower shall execute,
acknowledge and deliver any and all instruments reasonably requested by Lender
to satisfy such purchasers or participants that the unpaid indebtedness
evidenced by this Note is outstanding upon the terms and provisions set out in
this Note and the other Loan Documents. To the extent, if any, specified in such
assignment or participation, such assignee(s) or participant(s) shall have the
rights and benefits with respect to this Note and the other Loan Documents as
such assignee(s) or participant(s) would have if they were the Lender hereunder.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Note under seal as of the day and
year first above written.

 

 

 

WICKHAM & 95 CORP., a Florida corporation

 

 

 

By:

 /s/ Ernie Euler

 

 

Name:

 Ernie Euler

 

 

Its:

  President

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

LOT 90, L.L.C., a Florida limited liability

 

company

 

 

 

By:

 /s/ Robert M. Renfro

 

 

Name:

Robert M. Renfro

 

 

Its:

Manager

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

LOT 91, L.L.C., a Florida limited liability

 

company

 

 

 

By:

 /s/ Robert M. Renfro

 

 

Name:

  Robert M. Renfro

 

 

Its:

Manager

 

 

 

 

(CORPORATE SEAL)

 

 

12

--------------------------------------------------------------------------------


 

Borrower’s Address:

 

c/o Matthew Development

7331 Office Park Place, Suite 200

Viera, Florida 32940

 

 

Wickman & 95 Corp.’s FEI#: 65-0984228

Lot 90, L.L.C.’s FEI#: 68-0522290

Lot 91, L.L.C.’s FEI#: 68-0522288

 

 

Documentary Stamps in the amount of Three Thousand Eight Hundred Seventy-Four
and 15/100 Dollars ($3,874.15) have been affixed to the original Notice of
Future Advance, Mortgage Modification and Amended and Restated Mortgage and
Security Agreement of even date herewith which secures this Note. Intangible
Taxes in the amount of Two Thousand Two Hundred Thirteen and 72/100 Dollars
($2,213.72) are being paid in connection with the execution of this Note.

 

STATE OF FLORIDA

COUNTY OF BREVARD

 

The foregoing instrument was acknowledged before me this 16th day of February,
2004, by Ernie Euler, as President of WICKHAM & 95 CORP., a Florida corporation
on behalf of the corporation.  He is personally known to me.

 

 

Notary Public

 

Name:

 Charine Lewis

 

 

Commission No.:

DD174578

 

 

My Commission Expires:

12-29-06

 

 

(SEAL)

 

 

 

 

 

 

[g36861naimage002.jpg]

Charine C Lewis
My Commission DD174578
Expires December 29, 2006

 

13

--------------------------------------------------------------------------------


 

STATE OF FLORIDA

COUNTY OF BREVARD

 

The foregoing instrument was acknowledged before me this 16th day of February,
2004, by Robert M. Renfro, as Manager of LOT 90, L.L.C., a Florida limited
liability company on behalf of the company.  He is personally known to me.

 

 

Notary Public

 

Name:

 Charine Lewis

 

 

Commission No.:

DD174578

 

 

My Commission Expires:

12-29-06

 

 

 

 

 

(SEAL)

 

 

[g36861naimage002.jpg]

Charine C Lewis
My Commission DD174578
Expires December 29, 2006

 

 

STATE OF FLORIDA

COUNTRY OF BREVARD

 

The foregoing instrument was acknowledged before me this 16th day of February,
2004, by Robert M. Renfro as Manager of LOT 91, L.L.C., a Florida limited
liability company on behalf of the company.  He is personally known to me.

 

 

Notary Public

 

Name:

 Charine Lewis

 

 

Commission No.:

DD174578

 

 

My Commission Expires:

12-29-06

 

 

 

 

 

(SEAL)

 

 

 

 

[g36861naimage002.jpg]

Charine C Lewis
My Commission DD174578
Expires December 29, 2006

 

14

--------------------------------------------------------------------------------